Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 126 filed 10/12/18   PageID.3232   Page 1 of
                                      3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

   LEAGUE OF WOMEN VOTERS OF
   MICHIGAN, ROGER J. BRDAK,                    Case No. 17-cv-14148
   FREDERICK C. DURHAL, JR., JACK
   E. ELLIS, DONNA E. FARRIS, WILLIAM           Hon. Eric L. Clay
   “BILL” J. GRASHA, ROSA L. HOLLIDAY,          Hon. Denise Page Hood
   DIANA L. KETOLA, JON “JACK” G.               Hon. Gordon J. Quist
   LASALLE, RICHARD “DICK” W. LONG,
   LORENZO RIVERA and RASHIDA H.
   TLAIB,

               Plaintiffs,
   v.

   RUTH JOHNSON, in her official capacity as
   Michigan Secretary of State,

             Defendant.
   _____________________________________/

   Dickinson Wright PLLC                 Jones Day
   Peter H. Ellsworth (P23657)           Michael A. Carvin
   Ryan M. Shannon (P74535)              Special Assistant Attorney General
   Special Assistant Attorneys General   51 Louisiana Ave., NW
   215 S. Washington Sq., Suite 200      Washington D.C. 20001
   Lansing, MI 48933                     (202) 879-3939
   (517) 371-1700                        macarvin@jonesday.com
   PEllsworth@dickinsonwright.com        Attorney for Defendant, Ruth Johnson
   RShannon@dickinsonwright.com
   Attorneys for Defendant, Ruth Johnson
  __________________________________________________________/

          DEFENDANT SECRETARY OF STATE RUTH JOHNSON’S
            CONCURRENCE AND JOINDER IN CONGRESSIONAL
           INTERVENORS’ MOTION FOR SUMMARY JUDGMENT
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 126 filed 10/12/18       PageID.3233   Page 2 of
                                      3


        Defendant, Michigan Secretary of State Ruth Johnson, by and through

  counsel, hereby concurs with and joins in the Congressional Intervenors’ Motion for

  Summary Judgment and hereby seeks such relief on her behalf.



  Respectfully submitted,

   DICKINSON WRIGHT PLLC                      JONES DAY

   /s/ Peter H. Ellsworth
   Peter H. Ellsworth (P23657)                Michael Carvin
   Ryan M. Shannon (P74535)                   Attorneys for Defendant
   Attorneys for Defendant


  Dated: October 12, 2018




                                          2
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 126 filed 10/12/18          PageID.3234    Page 3 of
                                      3



                            CERTIFICATE OF SERVICE
         I hereby certify that on October 12, 2018, I caused to have electronically filed
  the foregoing paper with the Clerk of the Court using the ECF system, which will
  send notification of such filing to all counsel of record in this matter.


                                                /s/ Ryan M. Shannon


  LANSING 537768




                                            1
